 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDNewspaper Guildof New York Local 3, AFL-CIO,CLC 1 and The New York Times Company. Case2-CD-487meaning of Section 2(6) and (7) of the Act and it willeffectuate the policies of the Act to assert jurisdictionherein.June 4, 1975DECISIONAND ORDER QUASHINGNOTICE OF HEARINGBY MEMBERS FANNING, JENKINS, ANDPENELLOThis is a proceeding pursuant to Section _10(k) oftheNational Labor Relations Act, as amended,following charges filed by The New York TimesCompany, herein called the Times or the Employer,alleging that the Newspaper Guild of New YorkLocal 3, AFL-CIO, , CLC, herein called the Guild,has violated Section 8(b)(4)(D), of the Act byengaging in certain proscribed activity with an objectof forcing or requiring the Times to assign certainwork to employees represented by the Guild ratherthan to employees represented by New York Litho-graphers and Photo-EngraversUnion No.1-P, Graph-icArts InternationalUnion,AFL-CIO,2 hereincalled Photo-Engravers.Pursuant to notice, a hearing was held beforeHearing Officer Haywood E. Banks on February 24,1975, at New York, New York. All parties appearedat the hearing and were afforded full opportunity tobe heard, to examine and cross-examine witnesses,and to present evidence bearing on the issues. Nobriefs were filed by any of the parties.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed. The Board has considered the entire recordin this proceeding and hereby makes the followingfindings:1.THE BUSINESS OF THE EMPLOYERThe New York Times Company is engaged in thepublication of a daily and Sunday newspaper in NewYork City, New York, which is circulated throughoutthe State of New York and other States, and inforeign countries. The Times subscribes to interstatewire services, including the Associated Press and theUnited Press International, and does an annual grossvolume of business in excess of $1 million. Accord-ingly, we find, as the parties have stipulated, that theEmployer is engaged in commerce within theII.THE LABOR ORGANIZATIONSThe parties stipulated, and we find, that the Guildand the Photo-Engravers are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA.TheWork in DisputeThe work in dispute consists of the photostat printwork at The New York Times Company.B.Background and Facts of the DisputeThe Photo-Engravers and the Guild have repre-sented separate units of certain Times employees formany years. Among the employees traditionallyrepresented by the Guild are those in the advertisingproduction department, in which all photostat printwork has been performed for more than 20- years.InDecember 1973, a new piece of equipment,characterized at the hearing as a POS-1 machine,was purchased by the Times and installed in theadvertising production department to be used formaking photostatic prints. This work had previouslybeen performed by use of a Haloid wet processmachine until 1971 and subsequently by an Econo-statmachine until the POS-1 was purchased. BoththeHaloid and Econostat machines were operatedby employees, classified as advertising productiondesk men, who were represented by the Guild. Noneof the photostat print machines has ever been usedfor photoengraving at the Times.When the POS-1 was installed, the Employerassigned the photostat print work to employeesrepresented by the Guild. Thereafter, in July orAugust 1974, the Photo-Engravers demanded thatthe work be assigned to employees represented by itand requested that the matter be resolved byarbitration proceedings. In December 1974, repre-sentatives of the Employer met with the secretary-treasurer of the Guild, who stated that, if thedisputed work were reassigned to employees repre-sented by the Photo-Engravers, the Guild "wouldtake job action and possibly strike activity to protect[the Guild's ] jurisdiction."On December 12, 1974, the Times filed the instantcharge, alleging that the Guild had "threatened,restrainedand coerced" the Employer, therebyviolating Section 8(b)(4)(ii)(D) of the Act.'The nameof the Charged Partyappears as correctedat thehearing.2The name of the Intervenor appears as amended at the hearing.218 NLRB No. 42 NEWSPAPERGUILD OF N.Y. LOCAL 3235C.Contentions of the PartiesAfter the Employer's witnesses had testified,counsel for the Photo-Engravers stated that it did notappear that the Employer was using the POS-1equipment to perform any work other than thattraditionally performed by employees represented bytheGuild and that the Photo-Engravers thereforedisclaimed jurisdiction over the disputed work.Asserting that no jurisdictional dispute existed, thePhoto-Engravers did not present any evidence at thehearing. The Guild also did not call any witnesses orintroduce any evidence.Attorneys for the Employer and the Guild indicat-ed that they were prepared to rest on the record.D.Applicability of the StatuteSection 10(k) of the Act directs the Board to hearand determine disputes on the basis of which chargesalleging violations of Section 8(b)(4)(D) have beenfiled, and limits the Board's authority to situations inwhich an employer'sassignmentof work is indispute.The Board has held that a jurisdictionaldispute no longer exists where, as here," one of thecompeting unions or parties effectively renounces itsclaim to the work.3As the Photo-Engravers has disclaimed interest inthe disputed work, we find that there no longer existsa jurisdictional dispute within the meaning of theAct.We shall therefore quash the notice of hearingissued herein.It is hereby ordered that the notice of hearingissued in this case be, and it hereby is, quashed.3Local 56, Amalgamated Food and Allied Workers Union,affiliated withCompany),198 NLRB1245 (1972);Local 1905,Carpet, Linoleum& Soft TileAmalgamated Meat Cutters and Butcher Workmen of North America,AFL-Layers (Southwestern Floor Co.),143 NLRB 251 (1963).Cf.N.L R.B. v.CIO (The Great Atlantic& PacificTeaCompany, Inc.),207 NLRB 1065Plasterers Local UnionNo. 79 [Texas StateTile ],404 U.S.116, 134(1971).(1973);SheetMetalWorkers Local UnionNo. 465 (Thorpe Insulation